MEMORANDUM OPINION

No. 04-04-00653-CR

James A. JIMENEZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-2217
Honorable Sharon McRae, Judge Presiding

PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   May 18, 2005

DISMISSED

            Although appellant is represented by counsel on appeal and this appeal is now at issue,
appellant has filed a pro se motion to dismiss this appeal.  Appellate counsel has not responded to
this court’s inquiries about appellant’s motion to dismiss or filed an objection to the motion.  The
motion complies with Texas Rule of Appellate Procedure 42.2; therefore, the motion is GRANTED
and the appeal is dismissed.  See Tex. R. App. P. 42.2(a).  
PER CURIAM
DO NOT PUBLISH